Citation Nr: 0414258	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-17 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
scar, residual of pilonidal cyst, left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1959 to June 
1962.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.

In May 2004, the Board received and associated with the 
claims file a request from the veteran for a "personal 
hearing in connection with" his appeal.  The veteran 
requests that the hearing be conducted at the RO.  The 
veteran did not specify whether he would prefer a travel 
board hearing, or a video-conference hearing, instead stating 
that he would accept "whichever can be scheduled earlier."

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

The RO should contact the veteran to 
determine which type of hearing he would 
prefer.  The RO should place the 
veteran's name on the docket for a 
hearing before the Board at the RO, 
according to the date of his request for 
such a hearing, and notify the veteran as 
to the time and place of the hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


